GLICKSTEIN, Judge,
concurring specially:
I concur in the result, affirming the trial court’s granting of a directed verdict, although it was done for the wrong reason. Had appellant established liability, he would have been entitled to nominal damages. See Muroff v. Dill, 386 So.2d 1281 (Fla. 4th DCA 1980), petition for review denied, 392 So.2d 1377 (Fla.1981). However, he failed to make a prima facie case of liability. The trial judge directed the verdict, finding a prima facie case of liability but also finding a failure to properly establish damages.